The quotation in the opinion in citing Knickerbocker Trust Co. Green Bay Phosphate Co., 62 Fla. 519, 56 So. 699, contains the following: "In the absence of some special equity." Upon the reversal of the decree appealed from, the Chancellor may review his findings as to the expenses allowed the Receiver and his attorneys in conducting the business of the corporation to determine again, if equity requires it, whether all of the expenses allowed were in equity proper and necessary in
preserving the corporate property for the benefit of the *Page 133 
creditors and stockholders of the corporation, the rule being stated that such proper and necessary expenses have priority over liens acquired after the date of the appointment of the Receiver.
Petition for rehearing denied.
WHITFIELD, P. J., and BROWN and CHAPMAN, J. J., concur.
BUFORD, J., concurs in opinion and judgment.
Justices TERRELL and THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927 and Rule 21-A of the Rules of this Court.